DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 9/2/21.    
Claim(s) 1-20 was/were amended.  Claim 8 is rejoined.
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 11-12, 14, 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Bagepalli, U.S. Patent/Pub. No. 2013/0163606 A1.
As to claim 1, Powell teaches a method, comprising: 
receiving a service node query request sent by a management configuration device (Powell, page 1, paragraph 4; i.e., [0004] A client can send a request for data to a server. The request can include a query and a query context. The query context can specify a quantity of data records that can be displayed in the current page), wherein the service node query request comprises a service requirement for configuring a first service node of a plurality of service nodes, and the service requirement is from a user or caused by a network change (Powell, figure 2 &7; page 2, paragraph 23 & 31; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0031] Data manager 204 can receive data records retrieved by the simplified query, as well as a query size. Data manager 204 can send the data records and the query size to client 100); 
searching a service node database, to obtain service node information that matches the service node query request, wherein the service node information that matches the service node query (Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users; Detail Description (paragraph 42 & 44):  node information includes an identifier, location information, tenant identifier...) request comprises one or more of the following: an identifier of a matching service node, location information of a matching service node, status information of a matching service node, a selection policy for status information of a matching service node, a tenant identifier (Powell, page 3, paragraph 34; i.e., [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users), or a service chain path that meets the service requirement; and 
sending the service node information that matches the service node query request to the management configuration device (Powell, page 2, paragraph 23 & 27 i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0027] server 120 can send a message to client 100 to update content of the data identifier buffer). 
But Powell failed to teach the claim limitation wherein the management configuration device and the plurality of service nodes are part of a virtualized network that supports a plurality of tenants; for configuring the first service node according to the service node information.
However, Bagepalli teaches the limitation wherein the management configuration device and the plurality of service nodes (Bagepalli, figure 6; page 1, paragraph 13; page 4, paragraph 49; i.e., [0013] information configured to identify the service profile to the virtual service node. Information is provided to the virtual service node; [0049] VSNs are conceptually grouped into two clusters 60(1) and 60(2). VSN s 22(1)-22(3) are grouped into cluster 60(1) and perform a first type of service function, e.g., firewall services, and VSNs 22(4)-22 (8) are grouped into cluster 60(2) and perform a second type of service function) are part of a virtualized network that supports a plurality of tenants (Bagepalli, page 5, paragraph 52; i.e., [0052] Turning now to FIG. 8, an example of a block diagram is provided in which a plurality of VSNs provide network traffic services in a multi-tenant data center environment. Each tenant is assigned resources that are grouped as shown at reference numerals 80(1) and 80(2). In order to ensure data isolation and data integrity between Tenant A and Tenant B, the virtual network employs a multi-tenant VSDP (MVSDP) 82 and a multi-tenant VNMC (MVNMC) 86); for configuring the first service node according to the service node information (Bagepalli, page 1, paragraph 15; page 4, paragraph 41; i.e., [0041] a virtual network, a virtual service node is started that is configured to provide network traffic services for one or more virtual machines).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell to substitute virtual service node from Bagepalli for query request from Powell to utilize one or more connection to data store through communication network (Bagepalli, page 1, paragraph 3).
As to claim 3, Powell-Bagepalli teaches the method as recited in claim 1, further comprising: 
receiving a message of a second service node, wherein the message is a registration message or an update message or a deregistration message, the second service node being the first service node or another service node (Powell, page 1, paragraph 5; i.e., [0005] The server can receive an update request from the client when a user scrolls through a displayed data record. Upon receiving the update request, the server can send a second portion of the result set to the client);
forming the service node database in response to the message (Powell, page 3, paragraph 35; i.e., [0035] Upon receiving message 310, database interface service 312 can invoke process 314 for retrieving data records and creating a data cache). 
As to claim 6, Powell-Bagepalli teaches the method as recited in claim 3, wherein synchronizing the message with the management configuration device (Powell, page 1, paragraph 5; i.e., [0005] The server can keep the result set up to date by synchronizing the result set with data in the database to allow changes subsequent to the query to be reflected in the second portion of the result set). 
As to claim 11, Powell-Bagepalli teaches the method as recited in claim 1, wherein the service node information that matches the service node query request is used to configure the matching service node (Powell, page 4, paragraph 42; i.e., [0042] In response to message 356, cache manager 328 can invoke process 358 for retrieving data identifiers from cache. Process 358 can return (360) a list of the retrieved data identifiers to process 354). 

Claim(s) 12 & 19 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 12 & 19 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 14, 16-17 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 3, 5-6.  Therefore, claim(s) 14, 16-17 is/are also rejected for similar reasons set forth in claim(s) 3, 5-6.



Claim(s) 2, 4, 7, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Bagepalli, U.S. Patent/Pub. No. 2013/0163606 A1, and further in view of Narayanan, U.S. Patent/Pub. No. 2003/0220990 A1.
As to claim 2, Powell-Bagepalli teaches the method as recited in claim 1.  But Powell-Bagepalli failed to teach the claim limitation wherein receiving an extended Aggregate Server Access Protocol (ASAP) message, or a newly-defined message that is absent from ASAP. 
However, Narayanan teaches the limitation wherein receiving an extended Aggregate Server Access Protocol (ASAP) message, or a newly-defined message that is absent from ASAP (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).
As to claim 4, Powell-Bagepalli teaches the method as recited in claim 3.  But Powell-Bagepalli failed to teach the claim limitation wherein receiving the message comprises receiving an extended Aggregate Server Access Protocol (ASAP) message, or a newly-defined message that is absent from ASAP. 
comprises receiving an extended Aggregate Server Access Protocol (ASAP) message, or a newly-defined message that is absent from ASAP (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).
As to claim 7, Powell-Bagepalli teaches the method as recited in claim 6, wherein synchronizing the extended ASAP message or the new message with the management configuration device (Powell, page 1, paragraph 5; i.e., [0005] The server can keep the result set up to date by synchronizing the result set with data in the database to allow changes subsequent to the query to be reflected in the second portion of the result set). 
But Powell-Bagepalli failed to teach the claim limitation wherein synchronizing the message with the management configuration device comprising: extending an message or defining a new message that is absent from ASAP; and. 
However, Narayanan teaches the limitation wherein synchronizing the message with the management configuration device comprising: extending an Aggregate Server Access Protocol (ASAP) message or defining a new message that is absent from ASAP (Narayanan, page 8, paragraph 81; i.e., [0081] Still another example is when an ENRP server can extend/update its registration with the reliable server pool system by sending an ENRP-UPDATE message. Typical updates could be to extend the expire time or to change the policy and control parameters. Other examples for reasons for messages include when an ASAP server endpoint health check failure occurs, when an ASAP server endpoint is added to the pool, and when an ASAP server endpoint is performing a registration update).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute ASAP from Narayanan for query request from Powell to minimizes traffic and load on the servers and also provide a solution incorporating a security mechanism (Narayanan, page 2, paragraph 16).

Claim(s) 13, 15 is/are directed to a method and system claims and they do not teach or further define over the limitations recited in claim(s) 2, 4.  Therefore, claim(s) 13, 15 is/are also rejected for similar reasons set forth in claim(s) 2, 4.


Claim(s) 5 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Bagepalli, U.S. Patent/Pub. No. 2013/0163606 A1, and further in view of Bozinovski, U.S. Patent/Pub. No. 2007/0160033 A1.
As to claim 5, Powell-Bagepalli teaches the method as recited in claim 3.  But Powell-Bagepalli failed to teach the claim limitation wherein performing keep-alive detection on the second service node; monitoring a status of the second service node; performing troubleshooting according to the monitoring of the status.
monitoring a status of the second service node (Powell, figure 7-9; page 4, paragraph 41; i.e., [0041] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count); and 
performing troubleshooting according to the monitoring of the status (Powell, page 2, paragraph 23 & 31; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count).
second service node (Bozinovski, page 2, paragraph 30; i.e., [0030] As the name server is a node dedicated to the server pool, in general it will possess better information concerning the status of the pool elements, regarding, for example, their current status as based on recent Keep-Alive-Messages).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute keep alive request from Bozinovski for query request from Powell to improve response times, round trip time between hops (Bozinovski, page 2, paragraph 28).

Claim(s) 16 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 5.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 5.


Claim(s) 9-10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Bagepalli, U.S. Patent/Pub. No. 2013/0163606 A1, and further in view of Nellikar, U.S. Patent/Pub. No. 2015/0012998 A1.
As to claim 9, Powell-Bagepalli teaches the method as recited in claim 1, wherein the service node information that matches the service node query request comprises the identifier of a matching service node (Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users; Detail Description (paragraph 42 & 44):  node information includes an identifier, location information, tenant identifier...); 
But Powell-Bagepalli failed to teach the claim limitation wherein the matching service node comprises a virtual node. 
However, Nellikar teaches the limitation wherein the matching service node comprises a virtual node (Nellikar, page 2, paragraph 16; i.e., [0016] the plurality of servers and storage devices 150 employ a plurality of virtual switches 155 and a plurality of virtual service nodes (VSNs) 160 to service network traffic for VMs operating therewith. Typical services provided for network traffic may consist of load balancing and applications control, WAN acceleration, network security, and network analysis and monitoring).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute virtual node or  from Nellikar for service node from Powell to allow implementation of the centralized security engine  (Nellikar, page 2, paragraph 19).
As to claim 10, Powell-Bagepalli teaches the method as recited in claim 1, wherein the service node information that matches the service node query request comprises the identifier of a matching service node Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users; Detail Description (paragraph 42 & 44):  node information includes an identifier, location information, tenant identifier...).
But Powell-Bagepalli failed to teach the claim limitation wherein the matching service node comprises one or more of the following: a virtual firewall (vFW), a virtual load balancer (vLB), a virtual wide area network optimization controller (vWoC), a virtual intrusion detection system (vIDS), a virtual intrusion protection system (vIPS), or a virtual network address translation (vNAT). 
one or more of the following: a virtual firewall (vFW), a virtual load balancer (vLB), a virtual wide area network optimization controller (vWoC), a virtual intrusion detection system (vIDS), a virtual intrusion protection system (vIPS), or a virtual network address translation (vNAT) (Nellikar, page 5, paragraph 37; i.e., [0037] a security/server team that manages the various VMs, security policies and VSNs, e.g., virtual firewalls using service profile that encompasses security policies in system 200).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute virtual node or virtual firewall from Nellikar for service node from Powell to allow implementation of the centralized security engine  (Nellikar, page 2, paragraph 19).

Claim(s) 20 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 10.


Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, U.S. Pub/Patent No. 2012/0117509 A1 in view of Bagepalli, U.S. Patent/Pub. No. 2013/0163606 A1, and further in view of Weng, U.S. Patent/Pub. No. 2009/0296660 A1.
As to claim 8, Powell-Bagepalli teaches the method as recited in claim 1, further comprising:  
sending the new service node information that matches the new service node query request to the management configuration device (Powell, page 2, paragraph 23 & 27 i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0027] server 120 can send a message to client 100 to update content of the data identifier buffer), causing the management configuration device to instruct, according to network topology information and the new service node information, the source node to perform a deregistration operation, and to activate and enable the destination node to serve the new user (Powell, page 1, paragraph 5; i.e., [0005] The server can receive an update request from the client when a user scrolls through a displayed data record. Upon receiving the update request, the server can send a second portion of the result set to the client).
But Powell-Bagepalli failed to teach the claim limitation wherein receiving a new service node query request sent by the management configuration device, wherein the new service node query request is a service node relocation request and comprises a service node relocation constraint, wherein the service node relocation constraint is from a new user or caused by a new network change, wherein the new user is the user or another user or the new network change is the network change or another network change; searching the service node database to obtain new service node information that matches the new service node query request, wherein the new service node service node relocation constraint and an identifier and location information of a destination node that meets the service node relocation constraint. 
However, Weng teaches the limitation wherein the receiving a new service node query request sent by the management configuration device, wherein the new service node query request is a service node relocation request and comprises a service node relocation constraint (Weng, page 6, paragraph 135; page 10, paragraph 216; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... [0216] The source RNC determines it necessary to trigger handover of the terminal in the DTM state to the GAN cell, and therefore, sends a Relocation Required message to the CN); location information of a source node that meets the service node relocation constraint and an identifier and location information of a destination node that meets the service node relocation constraint (Weng, page 6, paragraph 135; i.e., Weng, page 6, paragraph 135; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... For example, the GANC may configure the corresponding relation between all Access Points (APs) of the Wireless Local Area Network (WLAN) and other RAT cells, and each AP may correspond to one or more other RAT cells. The GANC may use an AP Identifier (AP-ID) to identify each AP. The AP-ID is a physical identifier of the terminal attachment point, for example, Medium Access Control (MAC) address.  A corresponding relation between the AP-ID and other RAT cells, when it is necessary to select a target cell for a terminal, the GANC selects a proper cell as a target cell according to the AP-ID correlated with the H2).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute relocating request from Weng for query request from Powell to improve the user experiencing such as high access bandwidth and low communication cost (Weng, page 1, paragraph 3).
As to claim 18, Powell-Bagepalli teaches the service node pool registrar as recited in claim 12, the service node information comprises an identifier of a matching service node (Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers (e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users; Detail Description (paragraph 42 & 44):  node information includes an identifier, location information, tenant identifier...).  
But Powell-Bagepalli failed to teach the claim limitation wherein the service node query request is a request to relocate the matching service node, and comprises a 
However, Weng teaches the limitation wherein the service node query request is a request to relocate the matching service node, and comprises a constraint of relocation of the matching service node (Weng, page 6, paragraph 135; page 10, paragraph 216; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... [0216] The source RNC determines it necessary to trigger handover of the terminal in the DTM state to the GAN cell, and therefore, sends a Relocation Required message to the CN); and the service node information that matches the service node query request comprises an identifier and location information of a matching source node that meets the constraint and an identifier and location information of a matching destination node that meets the constraint (Weng, page 6, paragraph 135; i.e., Weng, page 6, paragraph 135; i.e., [0135] The motion scope of the terminal in the GAN may be wide, for example, after relocation is performed... For example, the GANC may configure the corresponding relation between all Access Points (APs) of the Wireless Local Area Network (WLAN) and other RAT cells, and each AP may correspond to one or more other RAT cells. The GANC may use an AP Identifier (AP-ID) to identify each AP. The AP-ID is a physical identifier of the terminal attachment point, for example, Medium Access Control (MAC) address.  A corresponding relation between the AP-ID and other RAT cells, when it is necessary to select a target cell for a terminal, the GANC selects a proper cell as a target cell according to the AP-ID correlated with the H2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Powell-Bagepalli to substitute relocating request from Weng for query request from Powell to improve the user experiencing such as high access bandwidth and low communication cost (Weng, page 1, paragraph 3).

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Response to Arguments
Applicant’s argument(s) filed 9/2/21 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 1, 12 & 19; Powell does not teach the claimed limitation of “receiving a service node query request sent by a management configuration device, wherein the service node query request comprises a service requirement for configuring a first service node of a plurality of service nodes, and the service requirement is from a user or caused by a network change”, that Powell does not disclose “specific request”, “specific requirement” or “specific criteria” (page 12-18); B) with respect to claims 1, 12 & 19; Powell does not teach the claimed limitation of “searching a service node database, to obtain service node information that matches the service node query request, wherein the service node information that matches the service node query request comprises one or more of the following: an identifier of a matching service node, location information of a of a matching service node, a tenant identifier or a service chain path that meets the service requirement”, its’ unclear where does Powel disclose “status information of a matching service node” (page 12-18); C) with respect to claims 1, 12 & 19; Powell does not teach the claimed limitation of “sending the service node information that matches the service node query request to the management configuration device”, that Powel only discloses sending the client only portions of the matching data, rather than sending all the matching data (page 12-18).

	In response to A); Powell does teach the claimed limitation of “receiving a service node query request sent by a management configuration device (Powell, page 1, paragraph 4; i.e., [0004] A client can send a request for data to a server. The request can include a query and a query context. The query context can specify a quantity of data records that can be displayed in the current page), wherein the service node query request comprises a service requirement for configuring a first service node of a plurality of service nodes, and the service requirement is from a user or caused by a network change (Powell, figure 2 &7; page 2, paragraph 23 & 31; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0031] Data manager 204 can receive data records retrieved by the simplified query, as well as a query size. Data manager 204 can send the data records and the query size to client 100).  Cleary, the claim recited a “query request”, a service requirement”, which Powell is disclose in page 2, paragraph 23 & 31; query is equating to “query request”, and satisfy conditions is equating to “service requirement”.  Therefore, Powell meets the claim limitation.

	In response to B); Powell does teach the claimed limitation of “searching a service node database, to obtain service node information that matches the service node query request, wherein the service node information that matches the service node query (Powell, page 2, paragraph 23; page 3, paragraph 34, 38 & 40; page 5, paragraph 53; i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users; Detail Description (paragraph 42 & 44):  node information includes an identifier, location information, tenant identifier...) request comprises one or more of the following: an identifier of a matching service node, location information of a matching service node, status information of a matching service node, a selection policy for status information of a matching service node, a tenant identifier (Powell, page 3, paragraph 34; i.e., [0034] Message 304 can include information from the initial data request and other information. For example, message 304 can include a function call having parameters specifying a client identifier, a query, a tenant identifier, and query options. The tenant identifier can store a value that can identify a tenant, which can be a workgroup including one or more users), or a service chain path that meets the service requirement.  
Because the claim limitation only require “one or more”, so the Examiner only need to satisfy the “one or more”, not all.  Cleary, the tenant identifier in Powell is equating to “tenant identifier” of the claim limitation.  Therefore, Powell meets the claim limitation.

In response to C); Powell does teach the claimed limitation of “sending the service node information that matches the service node query request to the management configuration device (Powell, page 2, paragraph 23 & 27 i.e., [0023] Client 100 can receive a response from server 120.  The response can include data identifiers, data records, and a data size. The data identifiers can include row identifiers ( e.g., row identifiers "1" through "600") of the data records that satisfy conditions specified in the query. The data records can be a portion ( e.g., data records one through four) of all data records that satisfy conditions specified in the query and the count; [0027] server 120 can send a message to client 100 to update content of the data identifier buffer).  In response to applicant's argument that the reference(s) failed to show certain feature(s) of applicant's invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, no wherein in Powell disclose that the server only send “partial of the data” as claimed by the Applicant.  Therefore, Powell meets the claim limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Listing of Relevant Arts
Raghu, U.S. Patent/Pub. No. US 20140006580 A1 discloses multi-tenant and virtualized network.
Crockett, U.S. Patent/Pub. No. US 20130205028 A1 discloses multi-tenant and virtual network.
Ishaya, U.S. Patent/Pub. No. US 20140282889 A1 discloses multi-tenant and virtual networks.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449